Dismissed and Memorandum Opinion filed February 2, 2006








Dismissed and Memorandum Opinion filed February 2,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00039-CR
____________
 
MICHAEL DWAYNE DOWDY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No. 1036161
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of failure to
comply with sexual offender registration requirements. In accordance with the
plea agreement, the trial court sentenced appellant on December 1, 2005, to
confinement for two years in the Institutional Division of the Texas Department
of Criminal Justice.  Appellant filed a
pro se notice of appeal.  We dismiss the
appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 2, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish C Tex.
R. App. P. 47.2(b).